     Case 1:20-cr-00087-RPK Document 74 Filed 04/01/21 Page 1 of 4 PageID #: 509

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
MEB:ADW                                              271 Cadman Plaza East
F. #2020R00142                                       Brooklyn, New York 11201



                                                     April 1, 2021


By ECF and E-mail

The Honorable Rachel P. Kovner
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Keith Levy
                      Criminal Docket No. 20-87 (RPK)

Dear Judge Kovner:

                The government respectfully submits this letter in advance of the trial scheduled
for April 12, 2021 in the above-referenced matter to: (1) provide notice to the Court and the
defendant, consistent with its obligations under Giglio v. United States, 405 U.S. 150 (1972), of
certain materials relating to witnesses the government may call at the trial; and (2) move to
preclude the defendant from cross-examining the witnesses about this material. The government
does not concede the relevance, materiality or admissibility of the enclosed information, but
provides it in an abundance of caution.

I.       The Government’s Witnesses

              At the trial, the government may call as witnesses one or more of the following
Department of Corrections and Community Supervision (“DOCCS”) officers: Senior Parole
Officer Denise Granum and Parole Officer Suzette Moncrieffe.

         A.    Senior Parole Officer Denise Granum

               The government is aware that Senior Parole Officer Denise Granum was named
as a defendant in the following civil lawsuits:

                Lawrence Hayes v. Parole Officer Lisa Brown et al., 04-CV-2342 (E.D.N.Y.), in
which the pro se complaint alleged that Officer Granum and another parole officer ignored the
plaintiff’s requests for medical assistance in connection with his arrest on a parole warrant, in
violation of the plaintiff’s constitutional rights. The court subsequently dismissed the complaint


                                                1
  Case 1:20-cr-00087-RPK Document 74 Filed 04/01/21 Page 2 of 4 PageID #: 510




without prejudice for failure to prosecute. The government is not aware of any findings of
liability or wrongdoing against Officer Granum in connection with the foregoing litigation.

                Seth Ritchie v. Glenda Bubb et al., 11-CV-1185 (E.D.N.Y.), in which the pro se
complaint alleged that Officer Granum and multiple other DOCCS employees retaliated against
him for submitting complaints to the DOCCS by e-mail, in violation of the plaintiff’s
constitutional rights. The parties later settled the litigation and agreed to dismiss all claims with
prejudice. The government is not aware of any findings of liability or wrongdoing against
Officer Granum in connection with the foregoing litigation.

                Dwayne Singleton v. Jane Doe et al., 14-CV-303 (E.D.N.Y.), in which the pro se
complaint alleged that Officer Granum and two other defendants falsely accused him of a sex
offense, required him to take a sex offender program and confiscated his cell phone, in violation
of his constitutional rights. The court subsequently granted partial summary judgment in favor
of the defendants, dismissing the plaintiff’s claims for money damages and injunctive relief from
the sex offender program. The government understands that the court later dismissed the
plaintiff’s remaining claims as moot. The government is not aware of any findings of liability or
wrongdoing against Officer Granum in connection with the foregoing litigation.

                Equan Yunus v. Andrew Cuomo et al., 17-CV-5839 (S.D.N.Y.), in which the
complaint alleged that Officer Granum and various other state officials unlawfully designated
him as a sex offender and imposed related parole conditions, in violation of the plaintiff’s
constitutional rights. The parties later settled the litigation and agreed to dismiss all claims with
prejudice. The government is not aware of any findings of liability or wrongdoing against
Officer Granum in connection with the foregoing litigation.

       B.      Parole Officer Suzette Moncrieffe

                The government is aware that Parole Officer Suzette Moncrieffe was named as a
defendant in one civil lawsuit. In Deborah Graham et al. v. John Mattingly et al., 05-CV-7413
(S.D.N.Y.), the complaint alleged that Officer Moncrieffe – while she was employed as a
caseworker for the New York City Administration for Children’s Services – and others
unlawfully removed children from the care of an adult plaintiff, violating the plaintiffs’
constitutional rights and rights under New York law. The government understands that the
litigation eventually proceeded to trial, where the jury found in favor of the defendants. The
government also understands that the court denied a post-trial motion for judgment as a matter of
law and dismissed the complaint. The government is not aware of any findings of liability or
wrongdoing against Officer Moncrieffe in connection with the foregoing litigation.

II.    Motion to Preclude

               For the reasons set forth below, the government respectfully moves to preclude
the defendant from cross-examining the potential witnesses about the information discussed
above.



                                                  2
 Case 1:20-cr-00087-RPK Document 74 Filed 04/01/21 Page 3 of 4 PageID #: 511




       A.      Legal Standard

               “The Confrontation Clause guarantees defendants the right to cross-examine
government witnesses in order to test their truthfulness and discredit the witnesses by revealing
the witnesses’ ‘possible biases, prejudices, or ulterior motives’ in relation to ‘the case at hand.’”
United States v. Brown, No. 07-CR-874 (KAM), 2009 WL 497606, at *2 (E.D.N.Y. Feb. 26,
2009) (quoting United States v. Figueroa, 548 F.3d 222, 227 (2d Cir. 2008)). Nothing in the
Confrontation Clause, however, prohibits the district court from exercising its broad discretion to
“impose reasonable limits on such cross-examination based on concerns about, among other
things, harassment, prejudice, confusion of the issues, . . . or interrogation that is . . . only
marginally relevant.” Id. (quoting Figueroa, 548 F.3d at 227).
                 Rule 608(b) of the Federal Rules of Evidence provides that “the court may, on
cross-examination, allow [specific instances of a witness’s conduct] to be inquired into if they
are probative of the character for truthfulness or untruthfulness of . . . the witness.” Fed. R. Evid.
608(b). Thus, Rule 608 permits cross-examination concerning specific instances of conduct, if at
all, only insofar as the conduct in question is “probative of truthfulness or untruthfulness.”
United States v. Flaharty, 295 F.3d 182, 191–92 (2d Cir. 2002). Even then, inquiry into specific
instances of conduct may be further curtailed in order to “protect [a] witness from harassment or
undue embarrassment,” Fed. R. Evid. 611(a)(3), or where the “probative value” of such evidence
“is substantially outweighed by a danger of . . . unfair prejudice, confusing the issues, . . . undue
delay, [or] waste of time,” Fed. R. Evid. 403; see United States v. James, 712 F.3d 79, 102 (2d
Cir. 2013) (“[A] district court may impose reasonable limits on cross-examination to protect
against, e.g., harassment, prejudice, confusion, and waste.”); United States v. Lawes, 292 F.3d
123, 131–32 (2d Cir. 2002) (affirming district court’s preclusion of cross-examination on a prior
adverse credibility finding against a law enforcement officer by CCRB because “proposed cross-
examination was of little, if any, plausible relevance to [officer’s] credibility” regarding officer’s
“motivation to lie about the circumstances of [defendant’s] arrest in the present case”).

                Thus, when considering whether to allow inquiry on cross-examination into
specific instances of conduct that the Court finds probative of truthfulness, the Court must
conduct a Rule 403 balancing test and adhere to the restrictions of Rule 611. See Brown, 2009
WL 497606, at *4. Moreover, pursuant to Rule 608(b), extrinsic evidence of a witness’s prior
conduct may not be admitted to attack his truthfulness. United States v. Peterson, 808 F.2d 969,
973-74 (2d Cir. 1987); Brown, 2009 WL 497606, at *3.
       B.      Application

                   The Defendant Should Be Precluded from Cross-Examining Witnesses
                   Regarding Civil Lawsuits

                The Court should preclude defense counsel from cross-examining the
government’s proposed witnesses about the civil lawsuits to which they were parties, none of
which concerned matters related to the instant case and none of which resulted in a finding of
liability or adverse credibility. It is well-settled that unsubstantiated allegations in a complaint
against a witness have no probative value regarding the witness’s character for truthfulness. See

                                                  3
 Case 1:20-cr-00087-RPK Document 74 Filed 04/01/21 Page 4 of 4 PageID #: 512




United States v. Dekattu, No. 18-CR-474 (ARR), 2019 WL 885620, at *1 (E.D.N.Y. Feb. 22,
2019) (precluding cross-examination of police officer about allegations in civil lawsuit where
lawsuit did not include any findings of fact or credibility); United States v. Ahmed, No. 14-CR-
277 (DLI), 2016 WL 3647686, at *3 (E.D.N.Y. July 1, 2016) (precluding cross-examination of
government witnesses about prior civil lawsuits because “[t]he Court does not consider the
existence of a complaint containing unproven allegations . . . probative of the witness’
truthfulness.”); Saldarriaga v. United States, No. 99-CV-4487, 2002 WL 449651 (WK), at *4
(S.D.N.Y. Mar. 21, 2002) (“Unsubstantiated civil rights allegations made against [a detective] . .
. have no bearing on his character for truthfulness.” (internal quotation marks omitted)).

                Accordingly, the mere fact that the witnesses were named as defendants in the
civil lawsuits is not a proper subject of cross-examination for impeachment under Federal Rule
of Evidence 608(b). Cross-examination as to these lawsuits should also be precluded under
Federal Rule of Evidence 403 because the scant probative value—if any—of unsubstantiated
complaints by parties seeking financial gain from their accusations is substantially outweighed
by the complaints’ danger of unfair prejudice and likelihood to cause confusion of the issues,
undue delay and waste of time.

III.   Conclusion

               For the reasons stated above, the government respectfully requests that the Court
preclude the defendant from cross-examining these potential government witnesses about any of
the matters discussed above.


                                                     Respectfully submitted,

                                                     MARK J. LESKO
                                                     Acting United States Attorney

                                             By:      /s/
                                                     Andrew Wang
                                                     Assistant U.S. Attorney
                                                     (718) 254-6311

cc:    Clerk of the Court (RPK) (by ECF)
       Defense Counsel (by email)




                                                4
